 Case 3:19-cv-02311-D Document 108 Filed 09/16/21               Page 1 of 9 PageID 1327



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

DERRICK ANDERSON, et al.,                    §
                                             §
                             Plaintiffs,     §
                                             § Civil Action No. 3:19-CV-2311-D
VS.                                          §
                                             §
OCTAPHARMA PLASMA,                           §
INCORPORATED, et al.,                        §
                                             §
                             Defendants.     §

                                MEMORANDUM OPINION
                                    AND ORDER

       Following the dismissal of this action against defendant CSL Plasma, Inc. (“CSL”)

in Anderson v. Octapharma Plasma, Inc. (Anderson III), 2021 WL 1894689, at *9 (N.D. Tex.

May 11, 2021) (Fitzwater, J.), plaintiffs move for a new trial under Fed. R. Civ. P. 59(a), or,

alternatively, to alter or amend judgment under Rule 59(e), and/or to clarify judgment. For

the following reasons, the court denies plaintiffs’ motion for a new trial under Rule 59(a) and

their motion to alter or amend judgment under Rule 59(e), and grants in part and denies in

part their motion for clarification.

                                               I

       The pertinent background facts and procedural history of this case are set out in

several prior memorandum opinions and orders, see Anderson III, 2021 WL 1894689, at *1-

2; Anderson v. Octapharma Plasma, Inc. (Anderson II), 2020 WL 7245075, at *1-2 (N.D.

Tex. Dec. 9, 2020) (Fitzwater, J.); Anderson v. Octapharma Plasma, Inc., 2020 WL

1083608, at *1-2 (N.D. Tex. Mar. 6, 2020) (Fitzwater, J.).
  Case 3:19-cv-02311-D Document 108 Filed 09/16/21               Page 2 of 9 PageID 1328



       In Anderson III the court dismissed with prejudice, by Rule 54(b) final judgment, the

claims plaintiffs asserted against defendant CSL. Plaintiffs move for a new trial, or,

alternatively, to alter or amend judgment, on the ground that the court erred in Anderson III

in concluding that plaintiffs failed to plausibly allege the breach of a legal duty in support of

their negligent testing claim. They also request that the court clarify that Anderson III only

applies to defendant CSL, does not apply to all of plaintiffs’ negligence claims, and, with

respect to plaintiff Demetria Jackson’s (“Jackson’s”) declaratory judgment claim, intended

to state that this claim is duplicative of Jackson’s defamation claim, rather than her

negligence claims.

                                               II

       Plaintiffs’ motion for a “new trial” under Rule 59(a) is denied. The motion is not

properly considered a motion for “new trial” because there was no trial. As this court has

explained several times, including in Artemis Seafood, Inc. v. Butcher’s Choice, Inc., 1999

WL 1032798 (N.D. Tex. Nov. 10, 1999) (Fitzwater, J.):

              [a]lthough denominated as a motion for “new trial,” it obviously
              is not such a motion. As Rule 59(a) makes clear, a motion for
              new trial is appropriate when the case has been tried to a jury or
              to the court. The court disposed of this case on motion for
              summary judgment. See Patin v. Allied Signal, Inc., 77 F.3d
              782, 785 n.1 (5th Cir. 1996) (“The Patins’ reconsideration
              motion was styled as a motion for new trial, pursuant to Fed. R.
              Civ. P. 59(a), but was correctly analyzed and decided in the
              district court as a Rule 59(e) motion to reconsider entry of
              summary judgment.”).

Id. at *1.


                                              -2-
 Case 3:19-cv-02311-D Document 108 Filed 09/16/21             Page 3 of 9 PageID 1329



                                             III

       The court now turns to plaintiffs’ alternative Rule 59(e) motion to alter or amend the

judgment.

                                             A

       Rule 59(e) motions serve the narrow purpose of permitting “a court to alter or amend

a judgment to (1) accommodate an intervening change in controlling law, (2) account for

newly discovered evidence, or (3) correct a manifest error of law or fact.” Trevino v. City

of Fort Worth, 944 F.3d 567, 570 (5th Cir. 2019) (per curiam) (footnote omitted); see also

Arrieta v. Yellow Transp., Inc., 2009 WL 129731, at *1 (N.D. Tex. Jan. 20, 2009) (Fitzwater,

C.J.). “Such motions are not the proper vehicle for rehashing old arguments or advancing

theories of the case that could have been presented earlier.” Arrieta, 2009 WL 129731, at

*1 (quoting AMS Staff Leasing, NA, Ltd. v. Associated Contract Truckmen, Inc., 2005 WL

3148284, at *3 (N.D. Tex. Nov. 21, 2005) (Fitzwater, J.)). The movant must demonstrate

valid reasons to justify the court’s reconsideration of a prior ruling.       See Hearn v.

Quarterman, 2008 WL 679030, at *3 (N.D. Tex. Mar. 13, 2008) (Fitzwater, C.J.). While

“[t]he district court has considerable discretion in deciding whether to reopen a case under

Rule 59(e),” Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir. 1993),

“[r]econsideration of a judgment after its entry is an extraordinary remedy that should be

used sparingly,” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing

Clancy v. Employers Health Insurance Co., 101 F.Supp.2d 463, 465 (E.D. La. 2000)). Rule

59(e) generally “favor[s] the denial of motions to alter or amend a judgment[.]” S.

                                            -3-
 Case 3:19-cv-02311-D Document 108 Filed 09/16/21               Page 4 of 9 PageID 1330



Constructors Grp., Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993) (footnote

omitted).

                                              B

       In support of their Rule 59(e) motion, plaintiffs argue for the first time1 that CSL owed

them a legal duty under the Restatement (Second) of Torts § 323, under Tex. Occupations

Code Ann. § 151.002(13) (West 2012), and under 21 C.F.R. § 630.5(a), to exercise

reasonable care with respect to the handling and testing of their plasma samples. But

plaintiffs have failed to provide the court any reason why they could not have advanced this

argument in their response to CSL’s motion for judgment on the pleadings, in which CSL

clearly raised the argument that it did not owe plaintiffs a legal duty. See CSL 6-18-2020 Br.

at 8 (arguing that “[w]hile CSL may have a duty to properly test donors’ blood samples for

communicable diseases, that duty is owed to the entities that buy CSL’s products, not

Jackson”). Because Rule 59(e) motions are “not the proper vehicle for . . . advancing

theories of the case that could have been presented earlier,” AMS Staff Leasing, 2005 WL

3148284, at *4 (citation omitted), and because plaintiffs have provided the court with no

reason why their argument could not have been advanced earlier, the court declines to

consider it.



       1
        Although plaintiffs advanced this exact argument in their opposition to the court’s
sua sponte dismissal of their negligent handling and testing claim asserted against BioLife
Plasma Services L.P. (“BioLife”), see Ps. Resp. in Opp. to Sua Sponte Dismissal at 8-10, this
is the first time they have raised this argument with respect to their negligence claims
asserted against CSL.

                                             -4-
 Case 3:19-cv-02311-D Document 108 Filed 09/16/21                Page 5 of 9 PageID 1331



                                               C

       Even if the court were inclined to consider plaintiffs’ new argument, it would

nevertheless deny plaintiffs’ Rule 59(e) motion because they still have not plausibly alleged

that CSL breached any alleged legal duty. In Anderson II the court held in the alternative

that “assuming arguendo that, under Texas law, plasma collection companies do owe donors

a duty of reasonable care with respect to testing plasma donations for evidence of

communicable disease, plaintiffs have not plausibly alleged that defendants’ conduct

breached that duty: i.e., that they acted negligently.” Anderson II, 2020 WL 7245075, at *10.

The court reasoned:

              In the third amended complaint, plaintiffs make the conclusory
              allegation that “defendants breached the[ ] duties [listed in ¶ 36,]
              which led to tainted and/or false results.” 3d. Compl. ¶ 36. But
              this conclusory assertion is insufficient of itself to plausibly
              plead the breach element of a negligence cause of action. Based
              solely on the fact that their screening tests resulted in false
              positive results, plaintiffs are essentially asking the court [to]
              draw the inference that defendants must have acted with
              negligence. In fact, plaintiffs attempt to plead their negligence
              claim under an alternative res ipsa loquitur theory, alleging that
              “Defendants took control of Plaintiffs’ blood samples and if
              handled, processed and tested properly without negligence,
              would not have led to the inaccurate results and damages to
              Plaintiffs.” 3d Compl. ¶ 40. But the allegations of the third
              amended complaint do not enable the court to draw the
              reasonable inference that false positive test results can only
              occur when tests are negligently performed. Therefore, based
              on plaintiffs’ false positive test results alone, the court cannot
              reasonably infer that defendants acted negligently when testing,
              handling, and processing plaintiffs’ blood samples. The court
              grants CSL’s . . . motion[] to dismiss plaintiffs’ negligent testing
              claim on the alternative ground that plaintiffs have failed to
              plausibly allege the breach of a legal duty—i.e., that [CSL]

                                             -5-
  Case 3:19-cv-02311-D Document 108 Filed 09/16/21              Page 6 of 9 PageID 1332



              acted negligently.

Id.

       Plaintiffs do not challenge this alternative holding in their Rule 59(e) motion.

Accordingly, the court declines to alter or amend its May 11, 2021 judgment in favor of CSL.

                                              IV

       The court also declines plaintiffs’ request that it “clarify that ECF Doc. No. 96 [(i.e,

Anderson III)] applies only to Defendant CSL.” Ps. Br. 6. A significant portion of Anderson

III addresses plaintiffs’ claims against BioLife Plasma Services L.P. (“BioLife”),

Octapharma Plasma, Incorporated (“Octapharma”), and ImmunoTek Bio Centers, LLC

(“ImmunoTek”). Anderson III does not, therefore, apply only to CSL.

                                              V

       Plaintiffs next request that the court clarify that Anderson III does not apply to all of

their negligence claims. They contend that although the court in Anderson III dismissed their

claims for “negligent reporting” and “negligent testing,” they

              also allege that Defendants had a duty to exercise reasonable
              care to procure, process, ship, and otherwise handle Plaintiffs’
              plasma samples so as not to contaminate them, mix them with
              other tainted samples, overheat them, or degrade them so as to
              cause the screenings to be inaccurate resulting in false-positive
              results as happened in Plaintiffs cases, and that Defendants
              breached such duties causing the damages Plaintiffs have
              asserted.

Ps. Br. 6-7. They request that the court clarify that Anderson III does not apply to the

negligence claims they have pleaded in addition to their claims for negligent reporting and


                                             -6-
 Case 3:19-cv-02311-D Document 108 Filed 09/16/21                 Page 7 of 9 PageID 1333



negligent testing.

       The court concludes that no clarification is necessary. In Anderson II the court

explained that “[a]lthough plaintiffs allege negligence in obtaining, handling, processing, and

testing plaintiff’s donations, the court for ease of reference will refer to this claim as one for

‘negligent testing.’” Anderson II, 2020 WL 7245075, at *9 n.17 (citation omitted). And

nothing in Anderson III suggested to the parties that the court intended in that opinion to use

the term “negligent testing” more narrowly than it did in Anderson II. Accordingly, the court

denies plaintiffs’ request for clarification.

                                                VI

       Finally, plaintiffs request that the court clarify the following statement in Anderson

III: “The court, in its discretion, declines to adjudicate Jackson’s declaratory judgment claim

because it is duplicative of her negligence claims, which this court has already addressed and

determined should be dismissed.” Anderson III, 2021 WL 1894689, at *9. They contend

that Jackson’s declaratory judgment claim is not duplicative of her negligent processing,

handling, and screening claims, and that it is possible that the court intended to state that

Jackson’s declaratory judgment claim is duplicative of her defamation claim, which the court

dismissed on statute of limitations grounds. Defendant BioLife responds that

               Plaintiffs’ declaratory judgment claims are duplicative of both
               the negligence and defamation claims and should be dismissed.
               If clarification is warranted, BioLife respectfully requests the
               Court to clarify whether Plaintiffs’ declaratory judgment claim
               is dismissed as to the remaining Defendants on the same basis
               that it is duplicative of Plaintiffs’ other claims.


                                                -7-
  Case 3:19-cv-02311-D Document 108 Filed 09/16/21                 Page 8 of 9 PageID 1334



BioLife Br. 3.

       The court clarifies Anderson III to the following extent and otherwise declines to do

so. In their third amended complaint, plaintiffs seek a declaration that they are not HIV

positive or positive for Hepatitis C, a declaration that their test results were false-positive test

results, and an injunction ordering defendants to correct each of their records, including any

national database entries, registries, or lists. Jackson’s declaratory judgment claim is

duplicative of her defamation claim, which the court dismissed in Anderson III, and the court

in its discretion could have dismissed Jackson’s declaratory judgment claim on that basis.

To the extent that any part of Jackson’s declaratory judgment claim also duplicates her

negligence claims, which the court has dismissed in their entirety, the court has already

declined to adjudicate Jackson’s declaratory judgment claim on that basis. Anderson III,

2021 WL 1894689, at *9. In any event, the outcome with respect to CSL is the same.

Because all of Jackson’s other claims against CSL have been dismissed, and because her

declaratory judgment claim duplicates the dismissed claims, the court in its discretion

declines to adjudicate Jackson’s declaratory judgment claim.2 The court concludes that no

further clarification is necessary.




       2
        Because the remaining defendants did not move to dismiss plaintiffs’ declaratory
judgment claim on the ground that it duplicates their other claims, the court declines at this
juncture to dismiss plaintiffs’ declaratory judgment claim asserted against Octapharma,
BioLife, or Immunotek.

                                               -8-
 Case 3:19-cv-02311-D Document 108 Filed 09/16/21               Page 9 of 9 PageID 1335



                                         *    *     *

       Accordingly, for the reasons explained, the court denies plaintiffs’ motion for a new

trial under Rule 59(a) and their motion to alter or amend judgment under Rule 59(e), and

grants in part and denies in part their motion for clarification.

       SO ORDERED.

       September 16, 2021.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




                                              -9-
